 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDPattern Makers' Association of Los Angeles and Vicin-ity and Lietzau Pattern Co.andAndre Pattern Inc.Cases 21-CB-3994-2 and 21-CB-3995September 15, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING,KENNEDY, AND PENELLOOn February 22, 1972, Administrative LawJudge 1 Robert L. Piper issued the attached Decisionin this proceeding., Thereafter, the Respondent andthe General Counsel filed exceptions and supportingbriefs.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.For the reasons set forth in the dissent inDistrictLodge No. 99 and Lodge No. 2139, both affiliated withInternational Association of Machinists & AerospaceWorkers, AFL-CIO (General Electric Company),194NLRB No. 163, and the court's opinion inN.L.R.B.v.Local 1255, International Association of Machinistsand Aerospace Workers, AFL-CIO (Mason & Hanger-SilasMason Co., Inc.),456F.2d 1214(C.A. 5), we con-clude that Respondent Union did not violate Section8(b)(1)(A) of the Act by expelling from membershipfour employees for crossing its picket line after theireffective resignations, as such discipline is privilegedby the proviso to Section 8(b)(1)(A).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Pattern Makers' Associationof Los Angeles and Vicinity, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.MEMBER FANNING, concurring:I join with my colleagues in dismissing the allega-tion of the complaint alleging that the expulsion frommembership in Respondent Union of members whohavealready resigned is violative of Section8(b)(1)(A). In my view, such an expulsion is not coer-cive within the meaning of the section and, contraryto the view expressed in the dissenting opinion, isiThe title of "TrialExaminer" was changedto "Administrative LawJudge" effective August 19, 1972.distinguishable from discipline in the form of a sus-pension of the right to participate in union activitiesas was involved in theGeneral Electriccase.2There is, in myjudgment, a substantial differencein the impact upon an employee's exercise of Section7 rights between the suspension from union activitiesof a "resigned" member which the Board found to bean unfair labor practice in theGeneral Electriccase,supra,and the expulsion from membership of such anemployee. In suspending a "resigned" member, theunion continues to claim the existence of a member-ship relationship governing the employee's future ac-tions. As to those actions, the employee is left in doubtas to whether he can act free from those controls aunion may legitimately impose upon its members.When a union expels a "resigned" member, however,it, itself, severs the relationship and assures the em-ployee of the independence and freedom from controlwhich he sought to claim for himself by resigning. Ithink it is reasonably clear that the suspension tendsto restrain the employee in his future actions but thatthe expulsion has no such tendency.'Of course, a fine which is collectible by courtenforcement restrains and coerces a "resigned" mem-ber for the same reason, and in the same way, thoughit also imposes the additional restraint upon him not-ed by the Board in theBoeingcase:Faced with the possibility of action against him,the employee may well be, for practical purposes,impelled to forego his statutory right not to hon-or the Union's picket line rather than risk in-volvement in a lawsuit whose outcome he cannotpredict. Or should he choose to take that risk, hewill find it necessary to hire counsel whose serv-ices he ordinarily would not require.4For these reasons, I find no violation of Section8(b)(1)(A) of the Act in Respondent's expulsion frommembership of the four employees who resigned theirmembership and crossed Respondent's picket line.MEMBER PENELLO, dissenting in part:Contrary to my colleagues, I would find that Re-spondent Union violated Section 8(b)(1)(A) of the Actby expelling four employees from membership forcrossing its picket line after their effective resigna-tions. In my opinion, there is no cogent reason forreaching an opposite result in the face of Board andcourt precedent for such a finding in these circum-2 DistrictLodge No 99and LodgeNo. 2139 both affiliatedwithInternationalAssociationofMachinistsand Aerospace Workers,AFL-CIO (General ElectricCompany),194 NLRB No. 163.3The dissent's reliance on my position inBlackhawk Tanning Co,Inc,178NLRB 208, 209, is misplaced. That case dealt with discipline imposed upona member of the respondent union and is inapposite for that reason Werethere no distinction between members and"resigned"members with respectto the legal effect of union discipline under Sec 8(b)(1)(A), the complaint inthis case would be subject to dismissal in its entiretyG BoosterLodge No405, International Association ofMachinists& Aero-spaceWorkers,AFL-CIO (The Boeing Company),185 NLRB 380.199 NLRB No. 14 PATTERN MAKERS ASSOCIATION OF LOS ANGELES97stances where the Union's disciplinary action takesthe form of a fine I or suspension.6In theBoeingcase, the Board recognized thatfines imposed upon employees for strikebreaking ac-tivity occurring after their effective resignations fromthe union were "inherently coercive," and thereforeviolative of Section 8(b)(1)(A) unless protected by theproviso. However, the Board concluded that the pro-tection of that proviso is predicated upon the exis-tence of the membership relation and, therefore theunion's right to discipline employees terminates upontheir effective resignation from membership. TheBoard pointed out that:The significance of the membership rela-tionship is that it establishes the union's authorityover its members. In joining a union, the individ-ual member becomes a party to a contract-con-stitution.Without waiving his Section 7 right torefrain from concerted activities, he consents tothe possible imposition of union discipline uponhis exercise of that right. But the contract be-tween the member and the union becomes a null-ity upon his resignation. Both the member's dutyof fidelity to the union and the union's corre-sponding right todisciplinehim for breach of thatduty are extinguished.In the case at bar, the Union's right todisci-plineemployees terminated upon the-employees'submission of their letters of resignation. The at-tempted imposition ofdisciplinefor subsequentconduct was beyond the powers of the Union. Itwas not consented to by the employees. Nor, inour view, was it protected by the proviso to theAct. [Emphasis supplied.]'The Board then went on to quote from the Su-preme Court's opinion inN.L.R.B. v. Marine & Ship-buildingWorkers ofAmerica,391 U.S. 418, 424 (1968),that Section 8(b)(1)(A) assures a union freedom ofself-regulation only "where its legitimate internal af-fairs are concerned," but concluded that "the imposi-tion of discipline upon nonmembers can hardly bedeemed an internal affair."'Thus, the Board clearly has held that the union'spower todisciplineby fining ends upon the employee'swithdrawal from the union. It can hardly be gainsaidthat the term discipline encompasses expulsion as wellas fining. Indeed, in theAllis-Chalmerscase,9 the Su-preme Court found that there is little distinction be-5Booster Lodge No 405, International Association of Machinists and A ero-spaceWorkers,AFL-CIO (The Boeing Company),185 NLRB 380, enfd inpertinent part 459 F.2d 1143(C A.D.C.).6 District Lodge No99and Lodge No.2139,bothaffiliatedwith InternationalAssociation of Machinists&AerospaceWorkers, AFL-CIO (General ElectricCompany),194 NLRB No. 163'The Boeing Company, supra.s Ibid.9NL.R B v. Allis-Chalmers Manufacturing Co,388 U.S 175 (1967)tween fining and expulsion and that, if anything, ex-pulsion is generally a greater penalty than fining:It is no answer that the proviso to Section8(b)(1)(A) preserves to the Union the power toexpel the offending member. Where the union isstrong and membership therefore valuable, to re-quire expulsion of the member visits a far moresevere penalty upon the member than a reason-able fine.10This lack of significant difference between fining andexpulsion was also stressed by Members Fanning andJenkins in their dissent inBlackhawk Tanning."Ittherefore follows that the penalty of expulsion, likethefinepenalty, isnotproperlywithin theRespondent's power. For the employees' effective res-ignations terminated the relationship on which theUnion might validly base the imposition of discipli-nary measures.TheBoeingdistinction between permissible andunlawful disciplining based upon the membership re-lationship was recently given application in theGener-al Electriccase. There, the Board by a panel majorityofMembers Fanning and Jenkins found that theunion's disciplining of individuals by suspendingthem for 5 years because they crossed its picket lineafterthey had resigned was violative of Section8(b)(1)(A). Certainly, a suspension for a definite peri-od is in terms of degree of coercion closer to expulsionthan fining. For, employees faced with a total ban onunion participation over a set period may well feelcompelled to forego their guaranteed right under Sec-tion 7 not to honor the union's picket line.Nonetheless, my colleagues in effect conclude inthis case that expulsion cannot constitute restraintand coercion within the meaning of Section 8(b)(1)(A)by adopting the Administrative Law Judge's Decisionherein in which he states:Patently an employee's right to refrain is not re-strained or coerced by "expulsion" from a nonex-istingmembership."10lbid, p183. See also the concurring opinion by Justice White in thatcase in which he interpretedthe Court's view as between fines and expulsionsas followsThe dissenting opinion in this case,although not questioning theenforceabilityof coercive rules by expulsion from membership, ques-tions whetherfines forviolating such rules are enforceableat all, byexpulsion or otherwise The dissent would at least hold court collectionof fines to be an unfairlaborpractice,apparently for the reason thatfines collectible in court may be more coercive than fines enforceableby expulsion. My BrotherBrennan, for the Court,takes a different view,reasoning that since expulsion would in many cases-certainly in thisone involving a strong union-be a far more coercive technique forenforcing a union rule and for collecting a reasonable fine than thethreat of court enforcement,there isno basis forthinking that Congresshavingaccepted expulsion as a permissible techniqueto enforcea rule inderogationof Sec 7rights, nevertheless intended to bar enforcement byanother method which may be less coercive[388 U S at 198][Emphasissupplied ]11InternationalMolders' and Allied Workers Union,Local No 125, AFL-CIO (BlackhawkTanning Co,Inc),178 NLRB208, 209.12Administrative Law Judge'sDecision, sec I, C 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDLogically, I see no meaningful difference between asuspension for 5 years from a "nonexisting member-ship" and an expulsion for an indefinite period froma "nonexisting membership." Indeed, if anything, thelatter is more coercive as it has no time limitation andconceivably could be fora lifetime.More importantly, my colleagues' view callouslyignores the grave social and economic consequenceswhich flow from an expulsion from union member-ship. There is' an obvious difference between beingexpelled from a union and voluntarily resigning there-from. The social opprobrium and economic ostracismwhich these four employees could suffer in their em-ployment as "expelled" members can only be termedcoercive. In addition, the expulsions cannot be viewedin isolation from the fines that my colleagues have notrouble in finding coercive within the meaning of Sec-tion 8(b)(1)(A). Both the fines and the expulsions wereinextricably intertwined and levied simultaneously asRespondent's total punishment of the employees forhaving crossed its picket line and were thus both cal-culated to restrain and coerce the employees in theexercise of their Section 7 right to refrain from unionactivities.In conclusion,as I see it,the decision hereinplaces the law with regard to imposition of disciplineby unions for purposes of Section 8(b)(1)(A) and itsproviso in the odd posture of making it lawful for aunion to expel a member who has previously resigned,but unlawful to fine or suspend him. The logic orrationale for this result escapes me. In fact, it has theanomalous effect of making the union's implementa-tion of its harshest form of discipline the only legalone.In view of the foregoing, I cannot accept theposition expressed in the majority and concurringopinions and would find the aforesaid conduct to bea violation of Section 8(b)(1)(A).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, was heard at Los Angeles, California, on Septem-ber 30, 1971,1 pursuant to due notice. The consolidatedcomplaint, which was issued on July 16, on charges bothfiledMay 20, alleged in substance that Respondent engagedin unfair labor practices proscribed by Section 8(b)(1)(A)and (B) of the Act. Respondent's answer denied the unfairlabor practices. The General Counsel and Respondent filedbriefs.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:1All dates hereinafter refer to 1971 unless otherwise indicated.FINDINGS OF FACTIJURISDICTIONAL FINDINGSLietzau Pattern Co. (hereinafter called Lietzau), is asole proprietorship owned by Harold Lietzau engaged in themanufacture and sale of industrial patterns with its princi-pal place of business located in Santa Fe Springs, Califor-nia.Andre Pattern Inc. (hereinafter called Andre), is aCalifornia corporation engaged in the manufacture and saleof industrial tools and patterns with its principal place ofbusiness located in Norwalk, California.During the past calendar year and the past 12 monthsrespectively, Lietzau and Andre each sold goods, products,and services valued in excess of $50,000 to customers locat-ed within the State of California, each of whom during thesame period of time sold and shipped goods, products, andservices valued in excess of $50,000 directly to customerslocated outside the State of California. Respondent admits,and I find, that Lietzau and Andre are employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent,Pattern Makers'Association of Los An-gelesand Vicinity,isa labor organization within themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent, Lietzau and Andre were parties to a col-lective-bargaining agreement which by its terms expiredMarch 31. On that date, having failed to reach agreementwith respect to a new contract, Respondent's membershipauthorized subsequent strike action. On April 1, Respon-dent began an economic strike of Andre and in furtherancethereof on April 6 established a picket line at Andre. There-after four employees of Andre and members of Respondentresignedfrommembership.Two of them crossedRespondent's picket line and accepted employment withAndre before resigning, two after resigning, and all fourcontinued to do so after resigning at least through April 26.On April 27, subsequent to all four resignations, Respon-dent filed intraunion charges against them, three for accept-ing employment with Andre after the beginning of the strikeand continuing to do so through April 26, and one forconduct unbecoming a member of Respondent.On April 27, Respondent began an economic strike ofLietzau and in furtherance thereof on April 28 establisheda picket line at Lietzau. From April 28 through April 30,Henry Terhorst, Lietzau's shop foreman and a member ofRespondent, crossed Respondent's picket line and contin-ued his employment with Lietzau. On May 3, Respondentfiled intraunion charges against Terhorst for having accept-ed employment with Lietzau during the course ofRespondent's strike at Lietzau. On May 12, Respondentinformed the four employees of Andre in writing that theyhad been found guilty of the charges levied against themand "expelled" from membership and fined $500 by PATTERN MAKERS ASSOCIATION OF LOS ANGELESRespondent's executive committee.On the same date, Re-spondent informed Terhorst that he had been fined $150 byits executive committee for continuing to work at Lietzau onApril 28,29, and 30 during Respondent's strike,and that$100 of such fine was suspended pending his giving nofurther aid and assistance to a shop on strike in violation ofhis oath of membership.The issues as framed by the pleadings are (1) allegedrestraint and coercion of employees in the exercise of rightsguaranteed in Section7 of the Act by fining them andexpelling them from membership for conduct engaged in,i.e., crossing the picket line and accepting employment withAndre,after they had effectively resigned from membershipinRespondent,and (2)alleged restraint and coercion ofLietzau in the selection of its representatives for the pur-poses of collective bargaining or the adjustment of griev-ances by fining Terhorst,Lietzau's shop supervisor, forcontinuing to work for Lietzau during the course ofRespondent's strike.B. Chronology of EventsThe facts are substantially undisputed,the parties hav-ing entered into a joint stipulation, which was received inevidence,covering most of the pertinent facts. Lietzau andAndre were employers engaged in the manufacture of in-dustrial patterns and together with other members of thePattern Manufacturers'Association of Southern Californiawere parties to a 2-year collective-bargaining contract withRespondent which by its terms expired March 31. OnMarch 31,because the parties were unable to reach agree-ment during negotiations,the membership of Respondentauthorized subsequent strike action,which was unanimous-ly supported by the employee-members of Lietzau and An-dre present at the meeting. Of the four Andre employeeshere involved only Eugene Peppard was present at the meet-ing.Henry Terhorst,Lietzau's shop foreman,was not pre-sent.On April 1,Respondent commenced an economicstrike of Andre and in furtherance thereof on April 6 estab-lished a picket line at Andre.At the time of the strike, allof Andre'spatternmakers were membersof Respondent.On April 5,Heinz Imhof and Eno Katterfeld,employees ofAndre andmembers of Respondent,submitted letters ofresignation to Respondent which were received by it onApril 6. On April 8, both Imhof and Katterfeld crossedRespondent's picket line at Andre and accepted employ-ment with Andre,which they continued to do through atleast April 26.Eugene Peppard,another employee of Andreand member of Respondent,supported Respondent's strikeat the outset.Because of personal financial difficulties, heentered into an arrangementwith John Franklin, Andre'spresident,to perform certain gardening work at Franklin'shome during the week following the commencement of thestrike, i.e., April 2 to April 9.Because thisyard worknecessi-tated the use of certain gardening tools and a truck kept atAndre'splant,on April 2, 5, 6, and 7 Peppard enteredAndre's plant to pick up such materials.This necessitatedcrossing Respondent's picket line on April 6 and 7.On April9, Peppard also crossed the picket line to enter the plant topick up his pay for the gardening work. Peppard did not99perform any struck work or work in Andre's plant duringthat week.On April 9,Peppard mailed a letter of resignation toRespondent,which it received at 11 a.m.,April 12.At 7 a.m.on the morningof April12, Peppard crossed the picket lineand returned to work as a patternmaker at Andre and con-tinued to work through at least April 26. On April 13,ErnestAllen, another employee of Andre and member of Respon-dent,crossed Respondent's picket line at Andre to acceptemployment with Andre which he continued to do throughat least April 26. On April 18, Allen mailed a letter ofresignation to Respondent which it received on April 19.On April 27,Respondent wrote all four employees,refusing to accept their resignations from membership andnotifying all but Peppard that intraunion charges had beenpreferred against them for accepting employment by Andre,subsequent to the beginning of Respondent's sanctionedstrike and continuing to accept employment through April26. In the letter to Peppard,Respondent refused to accepthis resignation and advised him that intraunion charges hadbeen filed against him for "conduct unbecoming a mem-ber of the Pattern Makers'Association."However Re-spondent's subsequent letter of May 31 referring its actionto its InternationalUnion for approval revealed thatPeppard's subsequent fine was for the same basic reason asthe others-crossing and working behind the Pattern Mak-ers' picket line. On May 10, Respondent's executive com-mittee found all four employees guilty as charged,levied a$500 fine against each,and expelled each from membershipin Respondent. This action was confirmed by the member-ship of Respondent on May 17.On April 27,Respondent commenced an economicstrike at Lietzau and in furtherance thereof on April 28established a picket line at Lietzau. Terhorst had been em-ployed by Lietzau as shop foreman since 1957. Terhorstcontinued to work and crossed the picket line from April 28through April 30 to accept employment with Lietzau. Ter-horst was at all times a member of Respondent.On May 3,Respondent notifiedTerhorstthat intraunion charges hadbeen filed against him for accepting employment with Liet-zau after the beginning of Respondent's strike.On May 10,Respondent's executive committee fined Terhorst$150 forcontinuing to work at Lietzau on April 28, 29, and 30 duringRespondent's strike,and suspended$100 of said fine pend-ing Terhorst giving no further aid and assistance to a shopon strike in violation of his oath of membership. During the3 days involved, none of Lietzau's patternmakers workedand Terhorst did not perform any production or struckwork,but engaged in his customary additional functions ofshipping and estimating.The parties stipulated that at thetime of the hearing herein no attempts had been made byRespondent to collect any of the above fines.C. Restraint and Coercion in Violationof Section 8(b)(1)(A)The complaint alleged that Respondent's fines and ex-pulsion of Allen, Imhof, Katterfeld, and Peppard, for hav-ingcrossedRespondent'spicket line and acceptedemployment with Andre after they had effectively resignedfrom membership in Respondent,restrained and coerced 100DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid employees in violation of Section 8(b)(1)(A) of the Act.Section 8(b)(1)(A) provides that "it shall be an unfair laborpractice for a labor organization or its agents to restrain orcoerce employees in the exercise of the rights guaranteed insection 7;Provided,That this paragraph shall not impair theright of a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership there-in." It has long been settled that fines constitute restraintand coercion? However, inAllis-Chalmersthe SupremeCourt held that the body of Section 8(b)(1)(A) was notintended to reach the conduct of a labor organization inimposing and enforcing fines upon itsmembersfor crossingan authorized picket line .3 In that and its subsequentShip-buildingWorkers 4andScofield 5decisions, the Court point-ed out that such permissible coercion was limited to unionmembers and their regulation involving matters of legit-imate union interest or legitimate internal affairs.The Board has subsequently held that fining employeesfor crossing validly authorized picket lines after they haveeffectively resigned from membership constitutes restraintand coercion in violation of Section 8(b)(1)(A),6 noting thatthe Supreme Court inScofield, supra,held that Section8(b)(1)(A) "leaves a union free to enforce a properly adopt-ed rule which reflectsa legitimateunion interest ... and isreasonably enforcedagainst unionmembers who are free toleave the union and escape the rule." Thus the Board hasconcluded that a labor organization may fine former mem-bers for such misconduct engaged in prior to their resigna-tion but may not fine them for such conduct engaged insubsequent to their resignation, and has ordered the re-scissionand/or refunding of that portion of such fines at-tributable to the postresignation conductRespondent's constitution and bylaws contained noprovisionsforvoluntaryresignation.ContrarytoRespondent's contention, under such circumstances it haslong been established that union members are free to resignat will at any time .8 It is also settled law that a member'sresignationbecomes effective at the time of receipt thereofby the labor organization.9 The resignations of Imhof andKatterfeld were received by Respondent on April 6. Neithercrossed the picket line and returned to work until April 8.Thus, I conclude and find that Respondent's fining of themfor conduct engaged in after their effective resignationsfrom membership constituted restraint and coercion in vio-lation of Section 8(b)(1)(A).2 Eg,BoosterLodge No 405, IAM (The Boeing Company),185 NLRB 3803N LRB v Allis-Chalmers Mfg Co,388 U S. 1754N L R B. v. Marine & Shipbuilding Workers,391 U S 418.5Scofield (WisconsinMotors Corp) v. N L.R B,394 U S 4236 Booster Lodge No 405, 1AM (The Boeing Company),185 NLRB 380.7 Fn.6, supra.8 InternationalChemicalWorkers Union, Local 143, AFL-CIO (LederleLaboratories),188 NLRB No. 100,Local 767,InternationalUnion of ElectricalWorkers, AFL-CIO-CLC (General Electric Company),186NLRB 682,Booster Lodge No 405,International Associationof Machinists, AFL-CIO(The Boeing Company),185NLRB 380,Local 621, Untied Rubber, Cork,Linoleumand PlasticWorkers ofAmerica,AFL-CIO(AtlanticResearchCorp.),167 NLRB 610, andNew Jersey Bell Telephone Company,106 NLRB1322, enfd 215 F 2d 835 (C A 2, 1954)9 Local 1012, United Electrical Workers (General Electric Company),187NLRB 375; andCommunicationsWorkers of America, Local 6135 (Southwest-ern BellTelephone Company),188 NLRB No 144.Allen crossed Respondent's picket line and returned towork at Andre on April 13. His letter of resignation was notreceived by Respondent until April 19. Accordingly, thatportion of Respondent's $500 fine of Allen for that conductengaged in pnor to his resignation is not in violation of theAct, but that portion of his fine attributable to his crossingthe picket line to work after his effective resignation is inviolationofSection 8(b)(1)(A).Respondent'swrittencharges and finding of violation against Allen, like Imhofand Katterfeld, clearly establish that the fines were forcrossing Respondent's picket line and continuing to workthrough April 26.Peppard crossed Respondent's picket line and returnedto work at Andre at 7 a.m., April 12. Respondent receivedPeppard's letter of resignation at 11 a.m., April 12. ThusPeppard crossed the picket line and accepted employmentwith Andre prior to the receipt of his resignation by Respon-dent. As in the case of Allen, that portion of Respondent'sfine attributable to Peppard's conduct in crossing the picketline to work prior to the receipt of his resignationis not inviolation of the Act, whereas that portion attributable to hiscrossing the picket line to work thereafter is in violation ofthe Act. Respondent's charges to Peppard on April 27, un-like those of the same date to the other three Andre employ-ees, accused him of conduct unbecoming a member ofRespondent, rather than accepting employment by Andresubsequent to the beginning of the strike and continuing toaccept employment through April 26 as did the chargesagainst the other three, but it is clear from Respondent'ssubsequent letter to its International seeking approval ofPeppard's fine and expulsion that Respondent's charge ofconduct unbecoming a member referred to the same con-duct, i.e., crossing Respondent's picket line and acceptingemployment through April 26 during the strike.While, as found above, Peppard crossed Respondent'spicket line on April 6, 7, and 9, it was not for the purposeof performing struck work or working for Andre behind thepicket line, but merely to secure tools and equipment need-ed for other employment.It isclear from the SupremeCourt's decision inAllis-Chalmers, supra,that the Courtauthorized a labor labor organization to fine its membersfor crossing a picket line to perform struck work, i.e., toengage in strikebreaking, in order to protect theunion'slegitimate interest in the maintenance of membership strikesolidarity. Thus the Court stated:Integral to this federal labor policy has been thepower in the chosen union to protect against erosion ofits status under that policy through reasonable disci-pline of members who violate rules and regulationsgoverning membership. That power is particularly vitalwhen the members engage in strikes. The economicstrike against the employer is the ultimate weapon inlabor's arsenal for achieving agreement upon its terms,and `the power to fine or expelstrikebreakersis essen-tial if the union is to be an effective bargaining agent....' To say that Congress meant in 1947 by the Section7 amendments and Section 8(b)(1)(A) to strip union ofthe power to fine members forstrikebreaking,howeverlawful the strike vote, and however fair the disciplinaryprocedures and penalty, is to say that Congress preced-ed the Landrum-Griffin amendments with an even PATTERN MAKERS ASSOCIATION OF LOS ANGELESmore pervasive regulation of the internal affairs of un-ions.[Emphasis supplied.]I conclude and find that Respondent's fining of Imhof,Katterfeld, Allen, and Peppard for crossing Respondent'spicket line and accepting employment at Andre throughApril 26 after their effective resignations from membershipconstituted restraint and coercion in violation of Section8(b)(1)(A) and, in the case of Allen and Peppard, that por-tion of Respondent's fines attributable to their crossing thepicket line and accepting employment at Andre prior toRespondent's receipt of their resignations was not in viola-tion of the Act. The General Counsel also contends thatRespondent's expelling of said employees from member-ship, as well as fining them, for conduct engaged in aftertheir effective resignations, restrained and coerced them inviolation of Section 8(b)(1)(A). Inasmuch as the employeeshad effectively resigned (a prerequisite to the finding ofrestraint and coercion herein), it can hardly be concludedthatRespondent's "expelling" them from a membershipwhich had ceased to exist could have restrained or coercedthem in the exercise of any of the rights guaranteed bySection 7 of the Act, including the right to refrain fromjoining orassistinga labor organization. It isthat right torefrain which makes the fining ofnonmembersrestraint andcoercion. Patently an employee's right to refrain is not re-strained or coerced by "expulsion" from a nonexistingmembership.D. Restraint and Coercion in Violationof Section 8(b)(1)(B)The complaint alleged that Terhorst was a shop super-visor of Lietzau and a member of Respondent at all timesmaterial, and that Respondent restrained and coerced Liet-zau in the selection of its representatives for the purposes ofcollective bargaining or the adjustment of grievances byfining Terhorst for continuing to accept employment withLietzau during the course of Respondent's strike. As herein-above found, Respondent's strike of Lietzau commencedApril 27, its picketing commenced April 28, and Terhorstcontinued to accept employment with Lietzau from April 28through April 30, for which Respondent fined Terhorst. Itis now well established that fining or otherwise penalizinga supervisor-union member for performing work for hisemployer during a strike restrains and coerces such employ-er in the selection of his representatives in violation of Sec-tion 8(b)(1)(B) of the Act. ?10Respondent contends that Terhorst was not a supervi-sor and thus the fining of him as a member for continuingto work during the strike was not a violation of Section8(b)(1)(B). This contention is based primarily upon the factthat section 4 of the terminated contract between Respon-dent and Lietzau provided,inter alia:"Supervisory employ-ees are defined as persons designated by management assupervisors who do not work with tools of the trade .... .The record establishes that Terhorst spent approximately 40percent of his time working at his bench as a patternmaker.10 Local 2150,International Brotherhoodof ElectricalWorkers (WisconsinElectric Power Company),192 NLRB No.16; andLocal 134,InternationalBrotherhoodof ElectricalWorkers (IllinoisBellTelephone Company),192NLRB No 17.101However, the record unquestionably establishes that Ter-horst was a supervisor within the meaning of Section 2(11)of the Act. Lietzau employed only six patternmakers andTerhorst, the shop foreman. In Lietzau's absence, more than50 percent of the time, Terhorst ran the entire operation. Inaddition thereto he scheduled all of the work of the pattern-makers, assigned each job to a specific employee evaluatedand selected by him, reassigned jobs among the employeesin accordance with the exercise of his judgment, instructedemployees in how specific patterns should be made, exam-ined their completed work and rejected or returned it forcorrections when necessary, hired employees through Re-spondent, determined which employees should be laid off inthe event of need therefor, granted employees time off fromwork, criticized employees for misconduct, determined thenecessity for overtime work and which employees were toperform it, fired employees for misconduct or inefficiency,and in general responsibly directed all of the operations ofthe shop and the work of the employees.Thus the record establishes that Terhorst, in the wordsof Section 2(11) of the Act, had authority on behalf of hisemployer to hire, transfer, suspend, lay off, discharge, as-sign, and discipline employees, and responsibly to directthem, the exercise of which authority was not of a merelyroutine or clerical nature. I conclude and find that Terhorstwas a supervisor within the meaning of the Act, and that thedefinition of a supervisor in the contract between Respon-dent and Lietzau could not and did not take precedenceover the provisions of the Act. In addition, the contractbetween Respondent and Lietzau had terminated prior toTerhorst's crossing the picket line to continue his employ-ment and his fining by Respondent for doing so.Moreover, and perhaps more significantly, the recordalso establishes that Terhorst was Lietzau's designated rep-resentative for the adjustment of grievances, the specificcategory set forth in Section 8(b)(1)(B), at the first step ofthe grievance procedure utilized by Respondent and Liet-zau. The first step of the grievance procedure set forth insection 13 of the contract between Respondent and Lietzauprovided: "An Employee or [sic] a representative of man-agement having a grievance shall attempt to solve the prob-lem by free discussion, one with the other." Both Terhorstand Lietzau testified that Terhorst regularly handled suchemployee complaints and grievances as provided in suchfirst step. Thus it follows, and I find, that Respondent'sfining of Terhorst for continuing to work for Lietzau duringthe strike constituted restraint and coercion of Lietzau, anemployer, in the selection of its representative for the ad-justment of grievances, in violation of Section 8(b)(1)(B) ofthe Act, even if Terhorst were not a supervisor within themeaning of the Act. It is of course well settled that theproviso to Section 8(b)(1)(A), permitting a union to pre-scribe its own rules with respect to the acquisition or reten-tion of membership, is inapplicable to Section8(b)(l)(B).11Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:11San Francisco-Oakland Mailers' Union No 18, ITU (Northwest Publica-tions,Inc),172 NLRB 2173, andToledo Locals Nos 15-P and 272 of theLithographers and Photoengravers International Union,AFL-CIO(The ToledoBlade Company, Inc),175 NLRB 1072 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Andre and Lietzau are employers engaged in com-merce, and Respondent is a labor organization, within themeaning ofthe Act.2. By restraining and coercing employees in the exer-cise of rights guaranteed in Section 7 of the Act, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.3.Henry Terhorst is a supervisor within the meaningof Section 2(11) of the Act, and Lietzau's representative forthe adjustment of grievances within the meaning of Section8(b)(1)(B) of the Act.4. By fining member Terhorst, Lietzau's supervisor andgrievance representative, for continuing to work for Lietzauafter the commencement of Respondent's strike, Respon-dent restrained and coerced Lietzau in violation of Section8(b)(1)(B) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action of thetype which is conventionally ordered in such cases as pro-vided in the Order recommended below, which I find neces-sary to remedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:I2ORDERRespondent Pattern Makers' Association of Los Ange-les and Vicinity, its officers, agents, and representatives,shall:1.Cease and desist from:(a) Fining or threatening to fine employees, formermembers of Respondent, for crossing Respondent's picketlines or accepting employment with an employer struck byRespondent.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed in Section7 of the Act.(c) Fining or threatening to fine supervisors or griev-ance adjustment representatives of Lietzau Pattern Co., asmembers of Respondent, for accepting employment withsaid employer during the course of a strike by Respondent.(d) In any like or related manner restraining or coerc-ing the aforesaid employer in the selection of its representa-tives for the purposes of collective bargaining or theadjustment of grievances.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Rescind and expunge all records of the fines leviedagainst Heinz Imhof and Eno Katterfeld.(b)Rescind that portion of the fines levied againstErnest Allen and Eugene Peppard because of their postre-signation conduct in working for Andre Pattern Inc. duringRespondent's strike.(c)Reimburse or refund to the above-named employ-ees the amount of said fines paid by them, if any, imposedbecause of their postresignation conduct in working forAndre Pattern Inc. during Respondent's strike, plus interestat the rate of 6 percent per annum.(d) Rescind and expunge all records of the fine leviedagainst Henry Terhorst for working for Lietzau Pattern Co.during Respondent's strike.(e) Notify Terhorst, in writing, that the fineagainst himhas been rescinded and the records thereof have been ex-punged.(f)Reimburse or refund to Terhorst the amount of saidfine, if any, paid by him, plus interest at the rate of 6 percentper annum.(g) Post at its business office,meeting halls and allplaces where notices to members are customarily posted,copies of the attached notice marked "Appendix."13 Copiesof said notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by Respondent'srepresentative shall be posted by Respondent immediatelyupon receipt thereof and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(h) Sign and mail to the Regional Director for Region21 sufficient copies of said notice, on forms provided byhim, for posting by Lietzau Pattern Co. and Andre PatternInc., if willing.(i)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of receipt of this Decision,what steps Respondent has taken to comply herewith.1412 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board"14 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read."Notifythe Regional Director for Region 21, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTfineor threaten to fine employees,former members of our Union, for crossing our picketlinesor accepting employment with an employer struckby our Union. PATTERN MAKERS ASSOCIATION OF LOS ANGELES103WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedin Section 7 of the Act.WE WILL NOT fine or threaten to fine supervisors orgrievance adjustment representatives of Lietzau Pat-tern Co., as members of our Union, for accepting em-ployment with said employer during the course of astrike by our Union.WE WILL NOT in any like or related manner restrainor coerce Lietzau Pattern Co. in the selection of itsrepresentatives for the purposes of collective bargain-ing or the adjustment of grievances.WE WILL rescind and expunge all records of thefines levied against Heinz Imhof and Eno Katterfeld.WE WILL rescind that portion of the fines leviedagainst Ernest Allen and Eugene Peppard because oftheir postresignation conduct in working for AndrePattern Inc. during our strike.WE WILL reimburse or refund to the above-namedemployees the amount of said fines paid by them, ifany, imposed because of their postresignation conductin working for Andre Pattern Inc. during our strike,plus interest at the rate of 6 percent per annum.WE WILL rescind and expunge all records of the finelevied against Henry Terhorst for working for LietzauPattern Co. during our strike.WE WILL notify Henry Terhorst, in writing, that thefine against him has been rescinded and the recordsthereof have been expunged.WE WILL reimburse or refund to Henry Terhorstthe amount of said fine, if any, paid by him, plus inter-est at the rate of 6 percent per annum.DatedByPATTERN MAKERS' ASSOCIATIONOF LOS ANGELES AND VICINITY(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,849 South Broadway, Los Angeles, California 90014, Tele-phone 213-688-5229.